DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 6/11/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for those references that have been lined through by the examiner. 
The LUAN non-patent literature includes only an abstract in English, and the list of references, the list being in English.  The abstract only states that the paper is a review paper listing the topics covered, but no further details in English. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cabin” in claim 1 is used by the claim to mean “module” or “unit,” perhaps even an equipment rack, while the accepted meaning is “compartment for human occupancy” (e.g., log cabin, airplane cabin, cruise ship cabin.  The term is indefinite because the specification does not clearly redefine the term. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mikada et al. (EP 2947481) in view of Huang et al. (CN 102178051, see PTO-892 for English machine translation). 
As to claim 1, Mikada teaches a near-sea-bottom hydrate detection system, comprising a ship-borne part and a deep-towing part (paragraph [0018], "subaqueous underground survey system [ .. ] is generally directed to an ocean resources survey" with "resources (such as [ .. ] hydrate" [0002]), comprising a ship-borne part (FIG. 1: "observation ship 4") and a deep-towing part (FIG. 1: "low-frequency generator 11 and the geophone 3 are placed in the water at a position of approximately 100 to 500 m from the water bottom surface B, for example, and are connected to the observation ship 4 to be towed with a tow line 12", see paragraph [0023]), wherein 
the ship-borne part comprises: a comprehensive monitoring host (FIG. 1, “control device 2”), configured to send an acquisition triggering pulse signal, and transmit the signal to the deep-towing part (paragraph [0022], "The controller 2 is configured to individually control the phase of sound waves generated by each sound source 1"); and receive near-sea-bottom information acquired by the deep-towing part, and determine a near-sea-bottom condition according to the near-sea-bottom information (paragraph [0031], "geological structures are analyzed by processing the received data received by the geophone 3 with a computer (not shown) in which analyzing programs are installed"); and 
the deep-towing part comprises: 
a data acquisition unit, configured to acquire near-sea-bottom information at a current position according to the acquisition triggering pulse signal (FIG. 1; paragraph [0018], "geophone 3 for receiving reflected waves of the sound waves"). 
However, Mikada does not teach an electric spark vibration source, configured to generate an electric spark vibration signal according to the acquisition triggering pulse signal, to vibrate seawater; and a multi-channel data-acquisition electronic cabin, connected to the comprehensive monitoring host, the data acquisition unit, and the electric spark vibration source separately; and configured to transmit the acquisition triggering pulse signal to the electric spark vibration source and the data acquisition unit, and transmit the near-sea-bottom information acquired by the data acquisition unit to the comprehensive monitoring host.  Huang teaches vibration source for seismic prospecting ("plasma Seismic Source") that utilizes an electric sparker ("discharge of high-voltage pulse unit, makes emitting electrode neighbouring seawater gasification [ .. ] and produces pulsed pressure wave, and it places near the seabed" paragraph [0010]) and is towed at great depths ("dragging deeply" paragraph [0005]), and a photoelectricity comp0site transmission line 2 to provide for data and power communication (paragraphs [0031]-[0035]), and therefore suggests the deep-towing part comprising an electric spark vibration source, configured to generate an electric spark vibration signal according to the acquisition triggering pulse signal, to vibrate seawater; and a multi-channel data-acquisition electronic cabin, connected to the comprehensive monitoring host, the data acquisition unit, and the electric spark vibration source separately; and configured to transmit the acquisition triggering pulse signal to the electric spark vibration source and the data acquisition unit, and transmit the near-sea-bottom information acquired by the data acquisition unit to the comprehensive monitoring host.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a near-sea-bottom hydrate detection system, comprising a ship-borne part and a deep-towing part, wherein the ship-borne part comprises: a comprehensive monitoring host, configured to send an acquisition triggering pulse signal, and transmit the signal to the deep-towing part; and receive near-sea-bottom information acquired by the deep-towing part, and determine a near-sea-bottom condition according to the near-sea-bottom information; and the deep-towing part comprises: a data acquisition unit, configured to acquire near-sea-bottom information at a current position according to the acquisition triggering pulse signal as taught by Mikada, in combination with the deep-towing part comprising an electric spark vibration source, configured to generate an electric spark vibration signal according to the acquisition triggering pulse signal, to vibrate seawater; and a multi-channel data-acquisition electronic cabin, connected to the comprehensive monitoring host, the data acquisition unit, and the electric spark vibration source separately; and configured to transmit the acquisition triggering pulse signal to the electric spark vibration source and the data acquisition unit, and transmit the near-sea-bottom information acquired by the data acquisition unit to the comprehensive monitoring host as suggested by Huang, since such combination enables vibrating seawater using a compact source near the sea bottom. 
As to claim 2, Mikada as modified by Huang teaches the near-sea-bottom hydrate detection system of claim 1 as just discussed.  However, Mikada does not teach that the electric spark vibration source comprises: a control module, connected to the multi-channel data-acquisition electronic cabin, and configured to output a vibration control signal according to the acquisition triggering pulse signal; a discharge module, connected to the control module, and configured to discharge electricity under the control of the vibration control signal, to generate the electric spark vibration signal; and an energy storage module, connected to the discharge module, and configured to provide discharge energy to the discharge module.  Huang teaches a control module for an electric spark vibration source, a discharge module, and an energy storage module (paragraph [0031], “control the high-voltage pulse unit”; paragraph [0021], “high-voltage pulse unit”; paragraph [0027], “storage capacitor in the high-voltage pulse unit”), and therefore suggests that the electric spark vibration source comprises: a control module, connected to the multi-channel data-acquisition electronic cabin, and configured to output a vibration control signal according to the acquisition triggering pulse signal; a discharge module, connected to the control module, and configured to discharge electricity under the control of the vibration control signal, to generate the electric spark vibration signal; and an energy storage module, connected to the discharge module, and configured to provide discharge energy to the discharge module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 1 as taught by Mikada as modified by Huang, in combination with the electric spark vibration source comprising: a control module, connected to the multi-channel data-acquisition electronic cabin, and configured to output a vibration control signal according to the acquisition triggering pulse signal; a discharge module, connected to the control module, and configured to discharge electricity under the control of the vibration control signal, to generate the electric spark vibration signal; and an energy storage module, connected to the discharge module, and configured to provide discharge energy to the discharge module as suggested by Huang, since such combination of features for a vibration source are straightforward to implement and known in the art. 
As to claim 3, Mikada as modified by Huang teaches the near-sea-bottom hydrate detection system of claim 1 as discussed above.  However, Mikada does not teach that the electric spark vibration source further comprises: a charging module, connected to the energy storage module, and configured to charge the energy storage module.  Huang teaches the electric spark vibration source having a charging module (paragraph [0027], “DC charging unit 4 [..] and the storage capacitors in the high-voltage pulse unit 3 are charged, it places on the ship, and links to each other with high-voltage pulse unit 3 by photoelectricity composite transmission line 2”), and therefore suggests that the electric spark vibration source further comprises: a charging module, connected to the energy storage module, and configured to charge the energy storage module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 1 as taught by Mikada as modified by Huang, in combination with the electric spark vibration source further comprising: a charging module, connected to the energy storage module, and configured to charge the energy storage module as suggested by Huang, since such combination of features for a vibration source are straightforward to implement and known in the art.. 
As to claim 8, Mikada as modified by Huang teaches the near-sea-bottom hydrate detection system of claim 1 as discussed above.  However, Mikada does not teach that the detection system further comprises a towing body, and the deep-towing part is fixed on the towing body, wherein the towing body comprises a main frame, a diversion hood and balancing tail fins; the diversion hood is disposed on the head end of the main frame, the electric spark vibration source is disposed inside the main frame, and the balancing tail fins are separately disposed on two sides of the tail end of the main frame; and the data acquisition unit is disposed inside the diversion hood.  Huang teaches a towed seismic source that has an ellipsoidal main frame that acts as a diversion hood and has balancing tail fins indicated by black areas (FIG. 1), and therefore suggests that the detection system further comprises a towing body, and the deep-towing part is fixed on the towing body, wherein the towing body comprises a main frame, a diversion hood and balancing tail fins; the diversion hood is disposed on the head end of the main frame, the electric spark vibration source is disposed inside the main frame, and the balancing tail fins are separately disposed on two sides of the tail end of the main frame; and the data acquisition unit is disposed inside the diversion hood.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 1 as taught by Mikada as modified by Huang, in combination with the detection system further comprising a towing body, and the deep-towing part being fixed on the towing body, wherein the towing body comprises a main frame, a diversion hood and balancing tail fins; the diversion hood is disposed on the head end of the main frame, the electric spark vibration source is disposed inside the main frame, and the balancing tail fins are separately disposed on two sides of the tail end of the main frame; and the data acquisition unit is disposed inside the diversion hood as suggested by Huang, since such combination of features for a detection system are straightforward to implement and known in the art. 
As to claim 10, Mikada as modified by Huang teaches the near-sea-bottom hydrate detection system of claim 1 as discussed above.  However, Mikada does not teach that the detection system further comprises: a photoelectricity composite towrope, disposed between the comprehensive monitoring host and the data acquisition unit, and configured to perform information interaction.  Huang teaches that a near-sea-bottom hydrate detection system includes a photoelectricity composite towrope (FIG. 1, “photoelectricity composite transmission line 2”), and therefore suggests that the detection system further comprises: a photoelectricity composite towrope, disposed between the comprehensive monitoring host and the data acquisition unit, and configured to perform information interaction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 1 as taught by Mikada as modified by Huang, in combination with the detection system further comprising: a photoelectricity composite towrope, disposed between the comprehensive monitoring host and the data acquisition unit, and configured to perform information interaction as suggested by Huang, since such combination of features for a detection system are straightforward to implement and known in the art. 

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mikada in view of Huang, and further in view of Wang et al. (CN 105242321, see PTO-892 for English machine translation). 
As to claim 4, Mikada as modified by Huang teaches the near-sea-bottom hydrate detection system of claim 1 as discussed above.  However, Mikada does not teach that the data acquisition unit comprises: 
a digital receiving cable, connected to the multi-channel data-acquisition electronic cabin, and configured to receive reflection information from near-sea-bottom strata after the seawater is vibrated, and send the reflection information to the multi-channel data-acquisition electronic cabin; 
a responder, connected to the multi-channel data-acquisition electronic cabin, and configured to determine current near-sea-bottom position information and send the position information to the multi-channel data-acquisition electronic cabin; 
a posture sensor, connected to the multi-channel data-acquisition electronic cabin, and configured to detect a current three-dimensional motion posture of the digital receiving cable and send the motion posture to the multi-channel data-acquisition electronic cabin; 
a depth gage, connected to the multi-channel data-acquisition electronic cabin, and configured to measure the depth by which the digital receiving cable submerges near the sea bottom, and send the depth to the multi-channel data-acquisition electronic cabin; and 
a height gage, connected to the multi-channel data-acquisition electronic cabin, and configured to measure the linear length of the digital receiving cable and send the length to the multi-channel data-acquisition electronic cabin; and the multi-channel data-acquisition electronic cabin is further configured to perform data compilation and arrangement on the reflection information, the position information, the depth, and the linear length, to convert the data into an optical signal. 
Huang teaches a photoelectricity transmission line (FIG. 1, reference number 2; paragraph [0026]), and therefore suggests that the data acquisition unit comprises a digital receiving cable, connected to the multi-channel data-acquisition electronic cabin, and configured to receive reflection information from near-sea-bottom strata after the seawater is vibrated, and send the reflection information to the multi-channel data-acquisition electronic cabin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 1 as taught by Mikada as modified by Huang, in combination with the data acquisition unit comprising a digital receiving cable, connected to the multi-channel data-acquisition electronic cabin, and configured to receive reflection information from near-sea-bottom strata after the seawater is vibrated, and send the reflection information to the multi-channel data-acquisition electronic cabin as suggested by Huang, since such combination provides for transfer of data and power among components of the system. 
Wang teaches a responder to determine current near-sea-bottom position information (paragraph [0059], "USBL ultra-short baseline localizer beacon"), a posture sensor to detect a current three-dimensional motion posture of the digital receiving cable (paragraph [0081], "attitude orientation reads module, for measuring the attitude orientation information such as the pitching of emission coefficient underwater portion framework, roll and position angle"); a depth gage (paragraph [0059], "depthometer"); and a height gage (paragraph [0059], "altitude gauge"); and the multi-channel data-acquisition electronic cabin is further configured to perform data compilation and arrangement on the reflection information, the position information, the depth, and the linear length (paragraph [0062], "control assembly of [ .. ] underwater portion has been installed in the inside in pressure bearing and seal cabin, [ .. ] gather the signal of external sensor conveying"), and therefore suggests a responder, connected to the multi-channel data-acquisition electronic cabin, and configured to determine current near-sea-bottom position information and send the position information to the multi-channel data-acquisition electronic cabin; a posture sensor, connected to the multi-channel data-acquisition electronic cabin, and configured to detect a current three-dimensional motion posture of the digital receiving cable and send the motion posture to the multi-channel data-acquisition electronic cabin; a depth gage, connected to the multi-channel data-acquisition electronic cabin, and configured to measure the depth by which the digital receiving cable submerges near the sea bottom, and send the depth to the multi-channel data-acquisition electronic cabin; and a height gage, connected to the multi-channel data-acquisition electronic cabin, and configured to measure the linear length of the digital receiving cable and send the length to the multi-channel data-acquisition electronic cabin; and the multi-channel data-acquisition electronic cabin is further configured to perform data compilation and arrangement on the reflection information, the position information, the depth, and the linear length, to convert the data into an optical signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 1 as taught by Mikada as modified by Huang, in combination with a responder, connected to the multi-channel data-acquisition electronic cabin, and configured to determine current near-sea-bottom position information and send the position information to the multi-channel data-acquisition electronic cabin; a posture sensor, connected to the multi-channel data-acquisition electronic cabin, and configured to detect a current three-dimensional motion posture of the digital receiving cable and send the motion posture to the multi-channel data-acquisition electronic cabin; a depth gage, connected to the multi-channel data-acquisition electronic cabin, and configured to measure the depth by which the digital receiving cable submerges near the sea bottom, and send the depth to the multi-channel data-acquisition electronic cabin; and a height gage, connected to the multi-channel data-acquisition electronic cabin, and configured to measure the linear length of the digital receiving cable and send the length to the multi-channel data-acquisition electronic cabin; and the multi-channel data-acquisition electronic cabin is further configured to perform data compilation and arrangement on the reflection information, the position information, the depth, and the linear length, to convert the data into an optical signal as suggested by Wang, since such combination enables better tracking of the device position and data acquisition capability. 
As to claim 5, Mikada as modified by Huang and Wang teaches the near-sea-bottom hydrate detection system of claim 4 as just discussed.  However, Mikada does not teach that the deep-towing part further comprises: a photoelectricity composite connector, disposed between the multi-channel data-acquisition electronic cabin and the digital receiving cable.  Huang teaches a "photoelectricity composite transmission line 2" (paragraph [0026]) that connects to "DC charging unit 4" (FIG. 1 ), which implies the use of a photoelectric “composite connector", and therefore suggests that the deep-towing part further comprises: a photoelectricity composite connector, disposed between the multi-channel data-acquisition electronic cabin and the digital receiving cable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 4 as taught by Mikada as modified by Huang and Wang, in combination with the deep-towing part further comprising: a photoelectricity composite connector, disposed between the multi-channel data-acquisition electronic cabin and the digital receiving cable as suggested by Huang, since such combination enables provision of high-speed and/or high-bandwidth data transfer among the data-processing modules of the system. 
As to claim 6, Mikada as modified by Huang and Wang teaches the near-sea-bottom hydrate detection system of claim 4 as discussed above.  Mikada further teaches a towrope main body and a hydrophone array (FIG. 1, towrope; paragraph [0023], “geophone 3 may be formed of a streamer cable (towed-type geophone) made by coupling multiple hydrophones to a cable”), and the near-sea-bottom information being digitally processed with a computer (paragraph [0031], “by processing the received data received by the geophone 3 with a computer (not shown)”, thus implicitly disclosing the features of a filter amplifier and an A/D (Analog to Digital) conversion module of the hydrophone array, well-known signal processing components that are commonly used for digitizing signals from sensors including hydrophones and geophones, and therefore suggests that the digital receiving cable comprises: a towrope main body; a hydrophone array, disposed in the towrope main body at equal intervals, and configured to receive a reflected wave from the near-sea-bottom strata; a filter amplifier, connected to the hydrophone array, and configured to filter and amplify the reflected wave; and an A/D conversion module, connected to the filter amplifier and the multi-channel data-acquisition electronic cabin separately, and configured to convert an analog signal of the reflected wave processed by the filter amplifier into a digital signal, and send the digital signal to the multi-channel data-acquisition electronic cabin. 
As to claim 9. Mikada as modified by Huang teaches the near-sea-bottom hydrate detection system of claim 1 as discussed above.  However, Mikada does not teach that the ship-borne part further comprises: a GPS navigation unit, an ultra-short base line positioning unit, a storage unit, and a display array, the GPS navigation unit, the ultra-short base line positioning unit, the storage unit, and the display array being separately connected to the comprehensive monitoring host.  Wang teaches a ship-borne part including a GPS navigation unit, an ultra-short base line positioning unit in addition to a storage unit and a display array (paragraph [0087], “GPS”, FIG. 2, “USBL ultra-short baseline”, paragraph [0048]; paragraph [0050], “141 represents deck supervisory control comuter”), and therefore suggests that the ship-borne part further comprises: a GPS navigation unit, an ultra-short base line positioning unit, a storage unit, and a display array, the GPS navigation unit, the ultra-short base line positioning unit, the storage unit, and the display array being separately connected to the comprehensive monitoring host.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 1 as taught by Mikada as modified by Huang, in combination with the ship-borne part further comprising: a GPS navigation unit, an ultra-short base line positioning unit, a storage unit, and a display array, the GPS navigation unit, the ultra-short base line positioning unit, the storage unit, and the display array being separately connected to the comprehensive monitoring host as suggested by Wang, since such combination better enables control and navigation of the system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mikada in view of Huang and Wang, and further in view of DeKok (US 6,493,636). 
As to claim 7, Mikada as modified by Huang and Wang teaches the near-sea-bottom hydrate detection system of claim 6 as discussed above.  However, Mikada does not teach that the interval set for the hydrophone array is 50m.  DeKok teaches an interval between hydrophones of 50 meters (col. 3, lines  19-21, it is noted that the specification indicates multiple segments for the hydrophones (p. 6, “three segments are set in total”)), and therefore suggests that the interval set for the hydrophone array is 50m.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the near-sea-bottom hydrate detection system of claim 6 as taught by Mikada as modified by Huang and Wang, in combination with the interval set for the hydrophone array being 50m as suggested by DeKok, since such combination enables avoiding entanglement of the hydrophone array segments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645